 
 


 
Job offer - Dan Rogers
 
CannaSys, Inc.

 


 
Background:
 
CannaSys, Inc is a Colorado-based corporation who develops and acquires
technologies in the cannabis industry.

 
Position:
 
Position is for Chief Financial Officer.  Employee would report directly to the
position of CEO as well as the Board of Directors.

 
Salary:
 
Salary will be set to a base salary of $65,000/year, with cash bonuses up to
$150,000/year
 
Vacation:  3 weeks (120 hours) paid vacation

 
Job Description:
 
Responsible for implementing company's financial infrastructure and all
accounting and financial oversight and responsibility.  Duties also include the
following:

 
·  
Oversee other executives and staff within the organization.

 
·  
Meet with board of directors and other executives to determine if company is in
accordance with goals and policies.

 
·  
Oversee all budgets

 
·  
Budget expenses to be in-line with financial goals

 
·  
Prepare and work with accountants in the preparation of all quarterly and annual
filings

 
·  
Set revenue and profitability goals, by quarter

 
·  
Work with sales team for both in-state and nationwide presence of product lines.

 
·  
Oversee sales and marketing to ensure that targets are being met

 
·  
Implement and institute strong governance and financial processes

 
·  
Work with contacts in the industry to gain visibility and strategic
partnerships.

 
·  
Build strong media presence for company.

 
·  
Nominate people to advisory boards and commissions.

 
·  
Direct the organization's financial goals, objectives, and budgets.

 
·  
Implement the organization's guidelines on a day-to-day basis.

 
·  
Hire, train, and terminate employees.

 
·  
Develop and implement strategies and set the overall direction of a certain area
of the company or organization.

 
·  
Oversee the investment of funds and manage associated risks, supervise cash
management activities, execute capital-raising strategies to support a firm's
expansion, and deal with mergers and acquisitions.

 
·  
Provide visionary and strategic leadership for the organization.

 
·  
Collaborate with the CEO to develop the policies and direction of the
organization.

 
·  
Develop and maintain relationships with other associations, industry, and
government officials that are in the best interest of the company.

 
·  
Provide adequate and timely information to the Board to enable it to effectively
execute its oversight role.

 
·  
Direct staff, including organizational structure, professional development,
motivation, performance evaluation, discipline, compensation, personnel
policies, and procedures.

 


 
Accepted and Agreed on
 


/s/ Dan
Rogers                                                                              
/s/ Brandon Jennewine
________________________                                                  _____________________
 
Dan
Rogers                                                                                     CannaSys,
Inc
 
